Exhibit 10.2

Execution Version

SECOND AMENDMENT

SECOND AMENDMENT, dated as of August 3, 2020 (the “Amendment”), to the Credit
Agreement, dated as of April 21, 2017 (as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among TD AMERITRADE CLEARING, INC., a Nebraska corporation (the “Borrower”), the
several banks and other financial institutions or entities from time to time
parties to the Credit Agreement as Lenders (the “Lenders”), U.S. BANK NATIONAL
ASSOCIATION, as syndication agent, BARCLAYS BANK PLC, TD SECURITIES (USA) LLC,
WELLS FARGO BANK, N.A. and INDUSTRIAL AND COMMERCIAL BANK OF CHINA LTD., NEW
YORK BRANCH, as co-documentation agents and JPMORGAN CHASE BANK, N.A., as
administrative agent (the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
the Credit Agreement;

WHEREAS, the Borrower has requested certain amendments to the Credit Agreement
as set forth herein; and

WHEREAS, the Required Lenders are willing to agree to such amendments, subject
to the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto hereby agree as follows:

1. Defined Terms. Unless otherwise defined herein, all capitalized terms used
herein shall have the meanings given to them in the Credit Agreement.

2. Amendments to Credit Agreement.

(a) Section 1.01 of the Credit agreement is hereby amended as follows:

 

  (i)

the definition of “364-Day Credit Agreement” set forth therein is hereby amended
and restated in its entirety as follows:

“364-Day Credit Agreement” means the Credit Agreement, dated as of May 16, 2019,
among the Borrower, Wells Fargo Bank, National Association, as administrative
agent, the lenders from time to time party thereto and the other parties from
time to time thereto, as amended, restated, supplemented or otherwise modified
from time to time (including pursuant to that certain First Amendment thereto,
dated as of April 21, 2020).

(i) the definition of “Change of Control” set forth therein is hereby amended by
(x) deleting the words “The Toronto-Dominion Bank and its Subsidiaries” set
forth in clause (a) thereof, and inserting in lieu thereof the following:

“(x) prior to the consummation of the Schwab Acquisition, The Toronto-Dominion
Bank and its Subsidiaries and (y) on and after the consummation of the Schwab
Acquisition, The Charles Schwab Corporation and its Subsidiaries”



--------------------------------------------------------------------------------

and (y) deleting the words “nominated by the board of directors of Parent” set
forth in clause (b) thereof and inserting in lieu thereof the following:

“(x) prior to the consummation of the Schwab Acquisition, nominated by the board
of directors of Parent, and (y) on or after the consummation of the Schwab
Acquisition, nominated by the board of directors of either Schwab or the Parent”

(ii) the definition of “Bail-In Action” set forth therein is hereby amended and
restated in its entirety as follows:

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

(iii) the definition of “Bail-In Legislation” set forth therein is hereby
amended and restated in its entirety as follows:

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their Affiliates (other than through liquidation, administration
or other insolvency proceedings).

(iv) the definition of “Write-Down and Conversion Powers” set forth therein is
hereby amended and restated in its entirety as follows:

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that Person
or any other Person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

(b) the following definitions shall be added in the appropriate alphabetical
order:

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

 

2



--------------------------------------------------------------------------------

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Schwab Acquisition” means the acquisition of the Borrower by The Charles Schwab
Corporation pursuant to that certain Agreement and Plan of Merger, dated as of
November 24, 2019, among The Charles Schwab Corporation, the Borrower and
Americano Acquisition Corp., as amended, restated, supplemented or otherwise
modified from time to time.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any Person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

(c) Section 1.06 of the Credit Agreement is hereby amended to insert the
following new Section 1.06 immediately following Section 1.05 thereof:

“SECTION 1.06. Interest Rates; LIBOR Notification. The interest rate on
Eurodollar Loans is determined by reference to the Eurodollar Base Rate, which
is derived from the London interbank offered rate. The London interbank offered
rate is intended to represent the rate at which contributing banks may obtain
short-term borrowings from each other in the London interbank market. In July
2017, the U.K. Financial Conduct Authority announced that, after the end of
2021, it would no longer persuade or compel contributing banks to make rate
submissions to the ICE Benchmark Administration (together with any successor to
the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA setting the
London interbank offered rate. As a result, it is possible that commencing in
2022, the London interbank offered rate may no longer be available or may no
longer be deemed an appropriate reference rate upon which to determine the
interest rate on Eurodollar Loans. In light of this eventuality, public and
private sector industry initiatives are currently underway to identify new or
alternative reference rates to be used in place of the London interbank offered
rate. The Administrative Agent does not warrant or accept any responsibility
for, and shall not have any liability with respect to, the administration,
submission or any other matter related to the London interbank offered rate or
other rates included in the definition of “Eurodollar Base Rate” or with respect
to any alternative or successor rate thereto, or replacement rate thereof,
including without limitation, whether the composition or characteristics of any
such alternative, successor or replacement reference rate, will be similar to,
or produce the same value or economic equivalence of, the Eurodollar Base Rate
or have the same volume or liquidity as did the London interbank offered rate
prior to its discontinuance or unavailability.”

(d) Article VIII of the Credit Agreement is hereby amended to insert the
following language immediately following the end of Article VIII:

 

3



--------------------------------------------------------------------------------

“Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and each Lead Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower, that at least one of the following is and will be true:

(a) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans,

(b) the prohibited transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to, and all of the conditions of which are and will continue to be satisfied in
connection with, such Lender’s entrance into, participation in, administration
of and performance of the Loans, the Commitments and this Agreement,

(c) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Commitments and this
Agreement, or

(d) such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

In addition, unless either (1) clause (a) above is true with respect to a Lender
or (2) a Lender has provided another representation, warranty and covenant in
accordance with clause (d) above, such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each Lead Arranger and their respective Affiliates and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that the Administrative Agent is not a fiduciary with respect
to the assets of such Lender involved in such Lender’s

 

4



--------------------------------------------------------------------------------

entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Agreement (including in connection with the reservation
or exercise of any rights by the Administrative Agent under this Agreement, any
Credit Document or any documents related hereto or thereto).

As used in this Article VIII, the following terms shall have the following
meanings (such meanings to be equally applicable to both the singular and plural
forms of the terms defined):

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code, to which Section 4975 of the Code applies, and (c) any Person whose
assets include (for purposes of ERISA Section 3(42) or otherwise for purposes of
Title I of ERISA or Section 4975 of the Code) the assets of any such “employee
benefit plan” or “plan”.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

(e) Section 9.06 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.
(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

(b) Delivery of an executed counterpart of a signature page of (x) this
Agreement, (y) any other Credit Document and/or (z) any document, amendment,
approval, consent, information, notice (including, for the avoidance of doubt,
any notice delivered pursuant to Section 9.01), certificate, request, statement,
disclosure or authorization related to this Agreement, any other Credit Document
and/or the transactions contemplated hereby and/or thereby (each an “Ancillary
Document”) that is an Electronic Signature transmitted by telecopy, emailed pdf.
or any other electronic means that reproduces an image of an actual executed
signature page shall be effective as delivery of a manually executed counterpart
of this Agreement, such other Credit Document or such Ancillary Document, as
applicable. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to this Agreement, any other Credit Document
and/or any Ancillary Document shall be deemed to include Electronic Signatures,

 

5



--------------------------------------------------------------------------------

deliveries or the keeping of records in any electronic form (including
deliveries by telecopy, emailed pdf. or any other electronic means that
reproduces an image of an actual executed signature page), each of which shall
be of the same legal effect, validity or enforceability as a manually executed
signature, physical delivery thereof or the use of a paper-based recordkeeping
system, as the case may be, to the extent and as provided for in any applicable
law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act; provided
that upon the request of the Administrative Agent or any Lender, any Electronic
Signature shall be promptly followed by a manually executed counterpart. Without
limiting the generality of the foregoing, the Borrower hereby (i) agrees that,
for all purposes, including without limitation, in connection with any workout,
restructuring, enforcement of remedies, bankruptcy proceedings or litigation
among the Administrative Agent, the Lenders and the Credit Parties, electronic
images of this Agreement or any other Credit Documents and/or any Ancillary
Document (in each case, including with respect to any signature pages thereto)
shall have the same legal effect, validity and enforceability as any paper
original, and (ii) waives any argument, defense or right to contest the validity
or enforceability of the Credit Documents and/or any Ancillary Document based
solely on the lack of paper original copies of any Credit Documents and/or any
Ancillary Document, including with respect to any signature pages thereto.”

(f) Section 9.16 of the Credit Agreement is amended by:

 

  (1)

deleting the words “EEA Financial Institution” throughout Section 9.16, and
inserting in lieu thereof the words “Affected Financial Institution”.

 

  (2)

deleting the words “an EEA Resolution Authority” or “any EEA Resolution
Authority” throughout Section 9.16, and inserting in lieu thereof the words “the
applicable Resolution Authority”.

3. Representations and Warranties. Immediately before and after giving effect to
the Second Amendment Effective Date (as defined below), (x) the representations
and warranties of the Borrower set forth in the Credit Agreement or any other
Credit Document shall be true and correct in all material respects on and as of
the Second Amendment Effective Date (except those representations and warranties
that are qualified by “materiality”, “Material Adverse Effect” or similar
language, in which case such representation or warranty shall be true and
correct in all respects), and except to the extent any such representation or
warranty is stated to relate solely to an earlier date (other than the Effective
Date), in which case such representation or warranty shall be true and correct
in all material respects on and as of such earlier date (except those
representations and warranties that are qualified by “materiality”, “Material
Adverse Effect” or similar language, in which case such representation or
warranty shall be true and correct in all respects as of such earlier date) and
(y) no Default or Event of Default shall have occurred and be continuing.

4. Effectiveness. This Amendment shall become effective on the date that the
following conditions shall have been satisfied (the “Second Amendment Effective
Date”):

 

6



--------------------------------------------------------------------------------

(a) Amendment. The Administrative Agent shall have received this Amendment
executed and delivered by the Administrative Agent, the Borrower and the Lenders
party to the Credit Agreement constituting the “Required Lenders” thereunder.

(b) To the extent invoiced at least two (2) Business Days prior to the Second
Amendment Effective Date, the Administrative Agent shall have received payment
or reimbursement of all out-of-pocket expenses incurred in connection with this
Amendment, and any other documents prepared in connection herewith, including,
without limitation, the reasonable fees, charges and disbursements of counsel.

(c) The representations and warranties set forth in Section 3 hereof shall be
true and correct.

(d) The Administrative Agent shall have received a consent fee for the account
of each Lender under the Credit Agreement consenting to this Amendment in an
amount equal to 0.03% of such Lender’s Commitments under the Credit Agreement
immediately prior to the Second Amendment Effective Date.

5. Reference to and Effect on the Credit Agreement; Limited Effect. On and after
the Second Amendment Effective Date, each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement shall mean and be a reference to the Credit Agreement as
amended hereby. This Amendment shall not constitute an amendment of any other
provision of the Credit Agreement not expressly referred to herein and shall not
be construed as a waiver or consent to any further or future action on the part
of the Borrower that would require a waiver or consent of the Lenders or the
Administrative Agent. Except as expressly amended hereby, the provisions of the
Credit Agreement are and shall remain in full force and effect.

6. Severability. Any provision of this Amendment held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof, and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

7. Credit Document; Integration. This Amendment shall constitute a Credit
Document. This Amendment and the other Credit Documents represent the agreement
of the Borrower, the Administrative Agent and the Lenders with respect to the
subject matter hereof, and there are no promises, undertakings, representations
or warranties by the Administrative Agent or any Lender relative to the subject
matter hereof not expressly set forth or referred to herein or in the other
Credit Documents.

8. GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

9. Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts (which may include counterparts
delivered by facsimile transmission), each of which shall be deemed to be an
original, and all of which taken together shall be deemed to constitute one and
the same instrument. The provisions of Section 9.06(b) of the Credit Agreement
(as amended by this Amendment) are hereby incorporated herein and shall apply,
mutatis mutandis, to this Amendment.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

TD AMERITRADE CLEARING, INC.

By:   /s/ Jon C. Peterson   Name: Jon C. Peterson   Title: Chief Financial
Officer

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as

Administrative Agent and as a Lender

By:   /s/ Victoria Teterceva  

Name: Victoria Teterceva

 

Title: Vice President

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

U.S. Bank National Association

By:   /s/ Ferris Joanis  

Name: Ferris Joanis

 

Title: Vice President

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC

By:   /s/ Martin Corrigan  

Name: Martin Corrigan

 

Title: Vice President

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Industrial and Commercial Bank of China Limited,
New York Branch By:   /s/ Letian Yan   Name: Letian Yan   Title: Relationship
Manager By:   /s/ Jeffrey Roth   Name: Jeffrey Roth   Title: Executive Director

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Toronto Dominion (New York) LLC

By:   /s/ Brian MacFarlane  

Name: Brian MacFarlane

 

Title: Authorized Signatory

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Wells Fargo Bank, National Association

By:   /s/ James Mastroianna  

Name: James Mastroianna

 

Title: Director

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

First National Bank of Omaha

By:   /s/ David S. Erker  

Name: David S. Erker

 

Title: Vice President

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

The Bank of New York Mellon

By:   /s/ Michael J. Ryan  

Name: Michael J. Ryan

 

Title: Director

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Bank of America, N.A.

By:   /s/ Sidhima Daruka  

Name: Sidhima Daruka

 

Title: Vice President

[Signature Page to Second Amendment]